Citation Nr: 1733723	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  08-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Evaluation in excess of 10 percent for service-connected Osgood-Schlatter disease, osteoarthritis, and medial meniscus tear, left knee.

3.  Evaluation in excess of 20 percent for service-connected lateral instability, left knee.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This issue of entitlement to service connection for residuals of head trauma comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issues for an evaluation in excess of 10 percent for service-connected Osgood-Schlatter disease, osteoarthritis, and medial meniscus tear, left knee and for an evaluation in excess of 20 percent for service-connected lateral instability, left knee come before the Board on appeal from a February 2016 rating decision of the VA RO in Los Angeles, California.

The Board remanded the issue of entitlement to service connection for residuals of head trauma in March 2015 and February 2016.

The Veteran testified at a hearing in December 2014 before the undersigned regarding the service connection claim for head trauma.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of head trauma linked to active service.

2.  With regard to limitation of flexion and extension of the left knee, the evidence of record indicates that left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension range of motion was measured at 90 to -10 degrees, and flexion was limited to a range of motion of -10 to 90 degrees.

3.  The Veteran's impairment of the left knee has been manifested by symptomatology nearly approximating no more than moderate recurrent subluxation or lateral instability of the knee.

4.  In addition to his other separately rated instability and limitation of flexion of the left knee, the Veteran's left knee disability is also manifested by a semilunar cartilage condition with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head trauma have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 10 percent under DC 5260 for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5261 (2017).	

3.  The criteria for a rating in excess of 20 percent for instability associated with impairment of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5257 (2016).

4.  The criteria for a separate 20 percent disability rating for semilunar cartilage symptoms have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1) (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a September 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claims.  The duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA obtained the Veteran's service treatment records and all of the relevant post-service VA treatment records.  In addition, the Veteran was afforded a VA examination to assess his head trauma in March 2016.



In its February 2016 remand, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, obtain additional relevant treatment records and schedule him for a VA examination to assess the Veteran's head trauma. 

In a March 2016 letter, the Veteran was asked to complete the appropriate release form to allow VA to obtain his private treatment records from St. Mary's Hospital.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not return a completed copy of the release form.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form to allow VA to obtain treatment records from any other private treatment provider from whom records have not already been requested, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, a VA examination pertinent to the period on appeal was conducted in March 2016 to assess the severity of the Veteran's head trauma.  The examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.

Accordingly, the AOJ complied with all of the Board's pertinent February 2016 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks entitlement to service connection for residuals of head trauma.

The service treatment records show that on June 23, 1983, the Veteran fell while playing basketball and suffered a closed-head injury.  He experienced unconsciousness in addition to twisting and jerking of his left arm and leg for 30 minutes, which were characterized as impact seizures.  He also experienced a state of confusion.  The consultation report states that the Veteran's skull and cervical spine were within normal limits.  Upon examination, the patient was found to be alert, oriented, and neurologically intact.  The examiner determined that the Veteran required no further hospital care but recommended light activities for the remainder of the day.  See June 1983 Medical Record, received May 3, 2011, at 3.

Upon separation from service, the Veteran chose not to have a separation medical examination.  See June 1983 Medical Statement for Separation/Statement of Option, received May 3, 2011, at 12.

Post-service VA treatment records reflect that the Veteran reported being assaulted in 1992.  He stated that he lost consciousness for approximately two weeks and was told he had had a stroke.  He stated he could not walk or talk and was wheelchair-bound.  Since the 1992 incident, the Veteran believes his speech has changed.  See March 2016 TBI Initial Disability Benefits Questionnaire, received March 23, 2016, at 2.

The Veteran sought help with speech problems in 2013.  He stated that the onset of his speech problems were due to a self-reported 1992 head injury, which left him not being able to speak at the time of his injury.  He denied having a history of developmental speech or language problems or having to receive any speech or language treatment following his cerebrovascular accident.  See August 2013 Speech Pathology Note, received November 4, 2016, at 163.

During a February 2015 neurology consult, requested by the Veteran, the examiner could not find a clear history of the stroke documented.  Furthermore, the MRI brain and MRA/head and neck were found to be essentially unremarkable.  It was noted that the Veteran's chief complaint was dysarthria.  As a result, the examiner opined that it would be reasonable to request a general neurology consultation for further evaluation.  See February 2015 Neurology Consult, received November 4, 2016, at 99-100.

A neurology consultation was performed in May 2015.  On examination, the Veteran was found to be alert and oriented to age, month, place, and situation.  Speech was spontaneous and fluent.  Comprehension to three-step commands was intact.  Repeating and naming were intact.  His registration and recall were normal.  He was able to spell "world" forward to back.  He could do adequate coin calculations.  No papilledema was found.  Facial sensation and strength were intact.  Hearing was grossly normal.  Palate midline was with good elevation.  Intermittent flaccid dysarthria with nasal tone was noted.  The Veteran's coordination was intact.  Romberg was negative.  His gait was described as slightly antalgic, and he walked with a cane.  He was able to perform toe-and-heel in-tandem walking.  The examiner found the Veteran's February 2015 MRI essentially unremarkable and could find no supportive features of other neurologic syndromes.  The treating physician concluded that the Veteran presented with mumbled speech, but that there was no supportive features of other neurologic syndromes such as stroke, ALS, demyelinating disease, TBI, MG, cerebellar pathology.  The physician concluded that the etiology was unknown.  See May 2015 Neurology Consult, received November 4, 2016, at 326-329.

In the March 2016 VA examination report, after examining the Veteran and reviewing his medical history, including the head injury sustained in service, the examiner concluded that it was less likely than not that the Veteran had current residuals of head trauma incurred in active service.  The examiner found that a review of the records and the current physical examination did not support a diagnosis of traumatic brain injury or residuals of such.  The examiner explained that neurological examination did not show findings that correlated with a previous stroke.  A brain CT scan from 1992 was unremarkable.  A February 2015 MRI of the brain was also unremarkable.  The examiner acknowledged that there was a diagnosis of brain damage due to asphyxia mentioned in an August 2014 VA treatment record based on the Veteran's subjective report, but that previous neurological examinations as well as the current neurological examination did not show objective findings that supported the Veteran's reported history of brain damage.  See March 2016 TBI Initial Disability Benefits Questionnaire, received March 23, 2016, at 1-11.  See also February 2015 Stroke E-Consult Note, received March 23, 2016, at 100.

The record does not otherwise show medical findings of a brain injury or residuals of such during the pendency of this claim.  The medical records discussed above, as well as the March 2016 VA examination report, constitute probative evidence in the form of objective findings by competent medical professionals based on examination, testing and review of the medical history that the Veteran does not have current residuals of head trauma.  To the extent the Veteran may have residuals of the 1992 head injury, this would not support service connection, as the injury occurred after service.  

The Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having abnormal pathology attributable to head injury.  While symptoms of a TBI such as dysarthria or memory problems are susceptible to lay observation, the etiology of such symptoms is not when there is a delayed onset many years after the initial injury, as is the case here.  Accordingly, the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his symptoms.  The March 2016 VA examiner's opinion and the medical findings in the VA treatment records, including the May 2015 VA treatment record, outweigh the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

To summarize, although the Veteran fell striking his head in service, there was no diagnosis of any residuals of head trauma at that time.  Furthermore, the post-service medical evidence shows that the Veteran does not have residuals of head injury, with objective neurological examination and diagnostic imaging consistently normal.  The March 2016 VA examination report constitutes probative evidence weighing against residuals of the head injury sustained in service.  Consequently, service connection for residuals of head trauma is not established.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and service connection for residuals of head trauma is denied.  38 U.S.C.A. § 5107 (b).


II.  Increased Rating

The Veteran is in receipt of service connection for Osgood-Schlatter disease, osteoarthritis, and medial meniscus tear, left knee, evaluated as 10 percent disabling, effective July 2004.  His disability is rated under DC 5260.  He is also in receipt of service connection for lateral instability, left knee, evaluated as 20 percent disabling, effective March 2015.  His disability is rated under DC 5257.  Additionally, the Veteran is in receipt of service connection under DC 5261, effective October 2015.

A.  Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2014).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Additionally, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Diagnostic codes (DCs) relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.

Under Diagnostic Code 5257, other knee impairment is evaluated based upon recurrent subluxation and/or lateral instability.  This Diagnostic Code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.71a.  See also Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that DC 5257 is not predicated on loss of range of motion).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 provides for assignment of a 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a

Diagnostic Code 5259 provides for the assignment of a single 10 percent rating for removal of the semilunar cartilage, symptomatic.  Id.

Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.  Id.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14 ), regardless of whether the limited motions are from the same or different causes.  VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  Moreover, VAOPGCPREC 23-97 held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).


B.  Analysis

The Veteran has a history of a left knee medial meniscus tear with an X-ray showing a joint effusion in the left knee.  See June 2013 Primary Care Attending Note, received November 4, 2016, at 183.

During a July 2014 VA medical examination the Veteran described his painful left knee flare-ups as limiting activities such as prolonged standing, walking, climbing stairs, repetitive kneeling, squatting, and running.  Upon examination, left knee flexion was found to be normal, and there was no limitation of extension of the left knee.  After repetitive use testing, left knee flexion was 125 degrees.  No limitation of extension was observed.  Functional loss from the Veteran's abnormal range of motion of his left knee due to pain was noted.  Localized joint line tenderness was observed.  The Veteran was documented as having a semilunar cartilage condition to include a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  Genu recurvatum was not found.  It was reported that the Veteran had never had a meniscectomy.  Imaging results were consistent with Osgood-Schlatter disease.  Due to his left knee disability, it was noted that the Veteran regularly required assistive devices for ambulation.  See July 2014 Knee and Lower Leg Conditions Disability Benefits Questionnaire, received September 11, 2014, at 8-14.

A March 2015 VA examination report reflects that after repetitive use testing, flexion of the left knee was to 100 degrees due to pain and lack of endurance.  Extension was to 0 degrees.  The examiner found moderate lateral instability of the left knee. 

A February 2016 VA medical examination report reflects the Veteran reporting pain located in the medial, lateral, and posterior left knee regions.  He also reported episodes of locking of his left knee and of it giving out.  He described a sense of weakness in his left leg and sensations of stiffness and aches.  Upon examination, left knee flexion range of motion was to 90 degrees.  Left knee extension range of motion was measured to -10 degrees.  Functional loss from the Veteran's abnormal range of motion of the left knee was determined to be squatting, kneeling, and stooping in addition to pain due to weight bearing.  Localized joint line tenderness was documented.  Objective evidence of crepitus was noted.  Left knee forward flexion was 5/5 and extension was 5/5.  No muscle atrophy was noted.  No ankylosis was found.  The Veteran was documented as having a semilunar cartilage condition to include a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain.  Additional contributing factors of the Veteran's left knee disability were documented to include an old Osgood-Schlatter disease disability, trauma of the tibial tuberosity, and bilateral genu varum.  The Veteran regularly required assistive devices for ambulation.  Imaging studies showed degenerative arthritis of the left knee and an oblique tear of the posterior horn of the medial meniscus in addition to fragmentation of the tibial tubercle.  The effect of the Veteran's disability on his usual occupation or daily activity was found to be pain with prolonged standing, walking, climbing, and running.  See February 2016 Knee and Lower Leg Conditions Disability Benefits Questionnaire, received February 11, 2016, at 2-12.

In an April 2016 Notice of Disagreement for lateral instability of his left knee, the Veteran noted that his leg continued to lock up; pain had increased while sitting, which required an increase in pain medication; and he had to keep his leg extended in order to relieve the pain associated with his left knee.  See April 2016 Notice of Disagreement, received April 4, 2016, at 3.  As a layperson, the Veteran is competent to describe the symptoms of his left knee condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

(i)  Left Knee Instability

In an April 2016 Notice of Disagreement, the Veteran noted he was seeking a 40 percent evaluation from his current rating of 20 percent under DC 5257.  See April 2016 Notice of Disagreement, received April 4, 2016, at 2.  However, the highest available rating under DC 5257 is 30 percent.

Furthermore, after a review of all of the evidence, the Board finds that the evidence does not support the next higher rating of 30 percent.  In this regard, the VA examination reports show that the examiners did not find severe recurrent patellar subluxation/dislocation.  The July 2014 and February 2016 VA examiners did not find instability on examination, and the May 2015 VA examiner did not find more than moderate instability, consistent with the 10 percent rating currently assigned.  Accordingly, the criteria for a 30 percent disability rating under DC 5257 are not more nearly approximated.  38 C.F.R. § 4.71a.


(ii)  Limitation of motion due to arthritis

With regard to limitation of flexion and extension of the left knee, the evidence of record indicates that the Veteran's left knee disability is manifested by pain on motion.  Left knee flexion was not limited to 45 degrees and extension was not limited to 10 degrees.  Rather, extension range of motion was measured to -10 degrees, and flexion was limited to a range of motion to 90 degrees.  Under Diagnostic Code 5260 and 5261, the limitation of motion does not reach the level of a compensable evaluation.  See 38 C.F.R. § 4.71a.

The Veteran's left knee arthritis does not involve more than one major joint or minor joint group.  Hence, a rating higher than 10 percent may not be assigned under DC 5003.  See id.

With regard to the DeLuca factors, the examination reports show that the Veteran did not have further limitation of motion or functional loss upon repetitive use testing, including when taking into account the point where pain or other symptoms begin.  The 10 percent rating currently assigned is already based on painful and limited motion with associated functional limitations.  The July 2014 VA examiner opined that during a flare-up or on repeated use there would be approximately 15 degrees loss of range of motion in flexion, which would further impair the Veteran's ability to perform prolonged ambulation.  The Board assumes this means 15 degrees loss in addition to the loss already recorded.  With this additional loss of motion, the Veteran's flexion would still be to 75 degrees, subtracting 15 degrees from the 90 degrees of flexion recorded in the February 2016 VA examination report.  Flexion to 75 degrees still exceeds the minimum of 45 degrees for a compensable rating under DC 5260.  Accordingly, the evidence does not support a higher rating based on functional loss under the Deluca criteria.  See 38 C.F.R. §§ 4.40, 4.45. 

With respect to the hyper-extension of the left knee to -10 degrees, the evidence does not show additional disability or functional loss beyond the 10 percent rating currently assigned.  Instability of the left knee is separately compensated. 

(iii)  Dislocation of the Left Knee Meniscus (Semilunar Cartilage)

Dislocated semilunar cartilage is rated under DC 5258.  DC 5258 assigns a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Imaging of the left knee has revealed joint effusion and medial meniscal tear.  Both medical and lay evidence show frequent episodes of "locking" of the left knee.  Because frequent episodes of "locking" and effusion into the joint are shown, the Board finds that the Veteran is entitled to a separate 20 percent rating for his left knee dislocated semilunar cartilage under 38 C.F.R. §4.71a, DC 5258.

The Board recognizes that a separate compensable rating has been assigned under DC 5257, as discussed above.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August, 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the symptomatology associated with the dislocated semilunar cartilage (i.e., chronic pain, popping, and frequent episodes of joint locking) does not overlap with instability of the knee under DC 5257.  Accordingly, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.

(iv)  Other Diagnostic Codes

The evidence of record does not reflect that the Veteran is entitled to higher or separate ratings under other diagnostic codes pertaining to the knee.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this regard, there is no evidence suggesting that the Veteran has had ankylosis of the knee, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  As a result, DC's 5256, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a.

There is no evidence that the Veteran has undergone a meniscectomy.  As a result, a rating under Diagnostic Code 5259 for symptomatic removed semilunar cartilage is not warranted.  See 38 C.F.R. § 4.71a.

In sum, the evidence shows that the Veteran's left knee disability warrants a rating of 20 percent under DC 5258, based on frequent episodes of locking and pain, for the entire appellate period.  See 38 C.F.R. § 4.71a.  The preponderance of the evidence shows that the Veteran's left knee disability has not more nearly approximated the criteria for ratings higher than those currently in effect at any time point the Veteran's claim for an increased evaluation; thus, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.  Moreover, staged ratings are not appropriate for the time frame on appeal.  See Hart, 21 Vet. App. at 509-10.


ORDER

Entitlement to service connection for residuals of head trauma is denied.

An evaluation in excess of 10 percent for service-connected Osgood-Schlatter disease, osteoarthritis, and medial meniscus tear, left knee is denied.

An evaluation in excess of 20 percent for service-connected lateral instability, left knee is denied.

An evaluation for a separate 20 percent disability rating for semilunar cartilage symptoms of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


